DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 04/20/2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 1-7 directed to an invention non-elected without traverse.  Accordingly, claims 8-14 are cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/11/2020 and 04/14/2020 were filed on or after the filing date of this application on 03/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 8 (canceled).
Claim 9 (canceled).
Claim 10 (canceled).
Claim 11 (canceled).
Claim 12 (canceled).
Claim 13 (canceled).
Claim 14 (canceled).

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest art of record is US 2020/0332984 A1. US 2020/0332984 A1 discloses all the features of claim 1. See, e.g., Figs. 15A and 15B. US 2020/0332984 A1 has an effective U.S. Filing date of 04/22/2019. Accordingly, this application is not prior art to the claimed invention. The Office notes that US 2020/0332984 A1 is commonly owned, but has a different inventive entity compared to this application. 
The closest prior art of record is US 2016/0369954 A1, hereafter Ane. In Figs. 3A and 3B, Ane discloses a light transmissve member or heat dissipating member (102 or 106A), an optical film (302 or 314), a metal film formed in separate regions from the optical film (304 or 106A’), a wavelength 
US 2015/0372200 A1, hereafter Seko, discloses a similar device with the metal film of the wavelength conversion member is formed on a lower face of a main body of the wavelength conversion member (Fig. 3A element 6a). Seko does not disclose an optical film, the optical film being formed in separate regions compared to the metal film of the light transmissive member or the heat dissipating member, or that the optical film having larger thickness than the metal film of the light transmissive member or heat dissipating member. 
US 2018/0149954 A1, hereafter Akiyama, discloses a similar device with an optical film (Fig. 3 element 37) on a light transmissive member (Fig. 3 element 33), a wavelength conversion element (Fig. 3 element 32), and metal film (Fig. 3 element 36). Akiyama further discloses the thickness of the metal film is thicker than the optical film ([0065]). 
The Office further notes that optimizing layer thicknesses is generally well known in the art in order to balance factors like device thickness and the optical and/or electrical properties of the layer. However, the Office has not found any reason to modify Ane, Seko, or Akiyama with “that the optical film having larger thickness than the metal film of the light transmissive member or heat dissipating member” as required by claim 1 absent improper hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        08/06/2021